Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following as a whole:
Claim 1
“a tubular member having a proximal region and a housing region;
an optical fiber disposed within the tubular member and extending to the housing region, the optical fiber having a distal end region with a cavity formed therein;
a polymeric member disposed within the cavity;
wherein the polymeric member substantially fills the cavity; 
and
a reflective surface disposed along the polymeric member”

claim 11
“a tubular member having a proximal region and a pressure sensor housing region;
an optical fiber disposed within the tubular member and extending to the pressure sensor housing region;
wherein a pressure sensor is defined by a polymer-filled cavity at a distal end region of the optical fiber; 
and
a reflective coating disposed along at least a portion of the pressure sensor”

Claim 19
“forming a cavity along a distal end region of an optical fiber;
disposing a polymeric member within the cavity;
coupling a reflective member to the polymeric member to form a pressure sensor;
wherein the polymeric member substantially fills the cavity; 
and
disposing the pressure sensor within a housing region of a tubular member”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793